Appeal Dismissed and Memorandum Opinion filed August 28, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00029-CV

                   ERIC BRANDON ROSENBERG, Appellant
                                        V.

                   SUSAN EVELYN ENGELKING, Appellee

                    On Appeal from the 201st District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-FM-11-000804

                  MEMORANDUM                    OPINION


        This is an appeal from a judgment signed September 2, 2014. The clerk’s
record was filed February 5, 2015. The reporter’s record was filed March 27,
2015.

        On June 23, 2015, this court issued an order stating that unless appellant
submitted a brief on or before July 8, 2015, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant did not file a brief. Accordingly, the appeal is ordered dismissed.

                                PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2